NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3686-18T2

BEN GROSS,1

          Plaintiff-Appellant,

v.

ROBERT CORMACK,

     Defendant-Respondent.
_________________________

                   Submitted May 13, 2020 – Decided June 2, 2020

                   Before Judges Mayer and Enright.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Docket No. L-4698-14.

                   Ben Gross, appellant pro se.

                   Respondent has not filed a brief.

PER CURIAM




1
     Referenced in the record also as Bezalel Grossberger.
         Self-represented plaintiff Ben Gross appeals from an April 9, 2019 order

entered by Judge Lisa P. Thornton, A.J.S.C., denying his motion to reinstate a

complaint. We affirm, substantially for the reasons set forth in Judge Thornton's

order.

         We briefly summarize the facts. Defendant Robert Cormack, an attorney

licensed to practice law in New Jersey, represented a client who sued plaintiff

in an action in Ocean County (Ocean County action). After defendant's client

prevailed in the Ocean County action, plaintiff filed suit against defendant in

Monmouth County (Monmouth County action), claiming defendant made

defamatory statements about him in the Ocean County action and tortiously

interfered with plaintiff collecting damages against defendant's client.       On

February 20, 2015, Judge Dennis R. O'Brien granted defendant's motion to

dismiss plaintiff's case with prejudice.

         On June 1, 2015, plaintiff moved to reinstate his complaint and for leave

to amend. On June 26, 2015, Judge O'Brien denied plaintiff's motion and the

case remained dismissed with prejudice. On July 1, 2015, plaintiff filed another

motion seeking a "declaration of legal relations," repeating arguments

previously raised and rejected in the February 20, 2015 order. Judge O'Brien




                                                                          A-3686-18T2
                                           2
viewed plaintiff's motion as a motion for "reconsideration of the denial of a prior

motion for reconsideration" and denied the application on July 24, 2015.

      On January 14, 2019, plaintiff submitted pleadings to Judge Thornton for

her review, pursuant to her December 1, 2017 order. 2           Plaintiff sought to

reinstate the Monmouth County action against defendant. On April 9, 2019,

Judge Thornton denied his application, stating "a review of the pleadings

indicate[s] this filing is designed to perpetuate the pattern of frivolous litigation

plaintiff has engaged in on prior matters." In her opinion, Judge Thornton

specifically referenced Judge O'Brien's February 10, 2015 and July 24, 2015

orders. Additionally, she noted plaintiff's motion for reinstatement did "not

comply with the requirements of any New Jersey Court Rule, more specifically

[Rule]4:50."

      On appeal, plaintiff advances no fewer than fifteen legal arguments

seeking reversal of Judge Thornton's April 9, 2019 order. His arguments are

devoid of merit and do not warrant discussion in a written opinion. R. 2:11-

3(e)(1)(E).




2
   Judge Thornton's December 1, 2017 order required plaintiff's filings to be
presented to her before being accepted for filing.
                                                                             A-3686-18T2
                                         3
      "[C]ourts have the inherent authority, if not the obligation, to control the

filing of frivolous motions and to curtail 'harassing and vexatious litigation.'"

Zehl v. City of Elizabeth Bd. of Educ., 426 N.J. Super. 129, 139 (App. Div.

2012) (quoting Rosenblum v. Borough of Closter, 333 N.J. Super. 385, 387, 391

(App. Div. 2000)). We have held "an Assignment judge can prevent the filing

of a complaint, or issuance of a summons thereon, when the plaintiff's prior

litigation demonstrates a pattern of frivolous pleadings." Rosenblum, 333 N.J.

Super. at 387.

      Guided by these principles, we perceive no basis to disturb Judge

Thornton's well-reasoned opinion.

      Affirmed.




                                                                          A-3686-18T2
                                        4